Citation Nr: 0102033	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-08 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska 


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative disc disease, cervical spondylosis 
with radiculopathy, status post diskectomy and fusion at C6-
7, currently rated as 10 percent disabling. 

3.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1978 to 
June 1978, from November 1978 to November 1982, and from 
February 1986 to November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1997, the RO increased the 
evaluation for headaches from noncompensable to 30 percent.  
In January 1998, the RO denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
cervical spondylosis.  A notice of disagreement was received 
in February 1998, a statement of the case was issued in June 
1998, and a substantive appeal was received in June 1998.  

The RO denied a claim of entitlement to TDIU in January 2000.  
A notice of disagreement was received in April 2000, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in September 2000.

The RO denied a claim of entitlement to service connection 
for lower lumbar disc herniation in June 2000.  The claims 
folder does not contain a notice of disagreement to the RO's 
decision.  Accordingly, this issue is not currently in 
appellate status.


REMAND

Preliminary review of the claims file reveals that at the 
time of the two most recent VA examinations in April 1999 and 
December 1999, the claims file was not available to the 
examiners for review.  The issues before the Board involve 
claims for increased disability evaluations.  In order to 
evaluate the level of disability and any changes in condition 
it is necessary to consider the complete medical history of 
the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  The medical evidence in the present case 
shows numerous emergency room visits as well as on going 
treatment pertinent to both the headache and the cervical 
spine disabilities.  Under the fact of this case the Board 
believes that the failure to make the claims file available 
for review in connection with the April 1999 and December 
1999 VA examinations renders those examinations inadequate 
for rating purposes.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO is 
necessary to ensure full compliance with this new 
legislation.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any pertinent VA and private medical 
records (not already in the claims file) 
should be obtained and made of record.  
The RO should also take other appropriate 
action to ensure compliance with the 
Veterans Claims Assistance Act of 2000. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
severity of her service-connected 
headache and cervical spine disabilities.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All medically indicated 
special studies and tests should be 
accomplished.  All clinical and special 
test findings should be reported in 
detail.  

After reviewing the record and examining 
the veteran, the headache disability 
examiner should offer an opinion as to 
the frequency and severity of the 
veteran's headaches as well as an opinion 
as to the effect of the headaches on her 
employability.  

The cervical spine disability examiner 
should report all range of motion 
findings with specific reference to 
normal ranges of motion.  The examiner 
should also report at which point (in 
degrees) of the ranges of motion that the 
ranges of motion are effectively limited 
by pain, fatigue, weakness and/or 
incoordination.  The examiner should also 
clearly report all neurological findings.  
After reviewing the claims file and 
examining the veteran, the cervical spine 
examiner should offer an opinion as to 
the effect of the cervical spine 
disability on the veteran's 
employability. 

3.  With regard to the individual 
unemployability issue, the RO should 
undertake appropriate action to ascertain 
the veteran's current employment status, 
to contact any current and/or past 
employers as may be necessary, and to 
ascertain whether the veteran has filed a 
disability claim with the Social Security 
Administration.  If such a claim has been 
filed, appropriate action to obtain 
copies of all records associated with 
that claim should be undertaken. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  A supplemental statement of 
the case should be furnished to the 
veteran and her representative.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure an adequate record 
for appellate review, to assist the veteran, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
The veteran and his representative have the right to submit 
additional 


evidence and argument in support of the matters addressed by 
the Board in this remand. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).







 

